Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 3/29/2021, Claims 1-11 are amended.
Claims 1-11 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/JP2018/001017 filed on 01/16/2018.

Claim Objections
Claims 1 recites “a first mode providing an actual therapeutic function for carrying out the content for which a disease therapeutic effect through improvement of the lifestyle of the subject is actually expected”. The Examiner suggests amending the minor informalities similarly to the way the identified abstract idea is written in the 101 section of this current Office Action. The Examiner notes that the tabbed layout is just for providing clarity during 101 analysis. Appropriate correction is required.
Claim 2 recites “an authentication processing unit…; and” as well as “the assignment information transmission unit…,”. It appears as if the first recitation should terminate with “, and” while the second recitation should terminate with “; and” since the 
Claim 10 recites “the therapeutic application program according to claim 9, the operations further comprising”, when it should recite “the non-transitory computer readable medium storing the therapeutic program according to claim 9, causing the computer to perform operations further comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected for lack of adequate written description.
Claims 1, 7, and 9 each recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, the claims recite (Claim 1 being representative) performing "a predetermined analysis” and executing “a predetermined process". The Applicant has provided no disclosure of either the predetermined analysis or the predetermined process. (What is the predetermined analysis for the set mode? What is the predetermined process for the set mode?) For the predetermined analysis, the Specification (at para. 0018 and 0039) reiterates the language found in the current claim set without providing information about what “a predetermined analysis” entails. For the predetermined process, the Specification (at para. 0018, 0019, and 0039) reiterates the 
As can be seen, there is no specific description as to how the computer uses a computer program to perform “the predetermined analysis” or execute “the predetermined process”. The claimed analysis and process that are predetermined that utilize undisclosed, predetermined steps or instructions to perform undisclosed analysis and/or undisclosed procedures amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of predetermined (i.e., pre-programmed) analysis and/or process (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the analysis is specifically performed and/or what process (i.e., steps or instructions) is specifically executed with respect to the Applicant's claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention. In this case, they would not because the Applicant's description of analysis and processing/procedure claims any and all types of score calculation and data manipulation based on the score(s) evidencing that the Applicant did not adequately disclose their invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claims 1, 7, and 9 each recite “each mode with respect to outputting the message… and executing the predetermined process”. It is unclear what the phrase limitation entails. The Examiner interprets the phrase as “each mode is related to the message and the predetermined process”.
Claims 1, 7, and 9 each also recite “accompanied with a behavior of the subject”. It is unclear what “accompanied with a behavior of the subject” entails. The Specification does not clarify the phrase (see para. 0018 and 0039).
By virtue of dependence on claim 1 or 7 or 9, the rejection of these claims also applies to dependent claims 2-6, 8, and 10-11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 7, and 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 7, and 9 fall into at least one of the statutory categories (i.e., system/device or non-transitory CRM). The identified abstract idea is (claim 1 being representative):
us[ing] […] (with which a subject uses a therapeutic application); 
us[ing] […] (that is used by a doctor); and 
[…] perform[ing] management of a clinical trial including: 
[…] input[ting] subject specifying information capable of specifying the subject, and assignment factor information to be referred to when assigning the subject to either a therapeutic group or a control group from the doctor […], 
[…] randomly assign[ing] the subject to either the therapeutic group or the control group so that a target distribution is in an appropriate distributed state on the basis of the assignment factor information input […], and
[…] directly or indirectly transmit[ting] assignment information indicating an assignment result to either the therapeutic group or the control group by the random assignment unit to the subject […], and
the […] (with which the subject uses the therapeutic applicaiton) including a therapeutic application that 
supports improvement of a lifestyle of the subject through 
performing a predetermined analysis on the basis of information inputted by the subject at any time, 
outputting a message relating to predetermined advice, and 
executing a predetermined process accompanied with a behavior of the subject, and 
which has:
a first mode providing an actual therapeutic function for carrying out the content for 
a second mode for providing a placebo-therapeutic function for carrying out the content for 
each mode with respect to outputting the message and executing the predetermined process, and (The Examiner interprets this claim limitation as “outputting the message and executing the predetermined process with respect to each mode”.)
the […] including […] 
set[ting] the therapeutic application to either a first mode that provides an actual therapeutic function or a second mode that provides a pseudo-therapeutic function on the basis of the assignment information transmitted from the clinical trial management […].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a doctor terminal (claim 1) and a subject terminal/terminal device and a clinical trial management server (claims 1, 7, and 9) and a non-transitory CRM (claim 9). That is, other than reciting a doctor terminal (claim 1) and a subject terminal/terminal device and a clinical trial management server (claims 1, 7, and 9) and a non-transitory therapeutic application program (claim 9), the claimed invention amounts to a human following a series of rules or steps to use a therapeutic application associated with a clinical trial assignment. For example, but for the subject terminal and the doctor terminal and the server, the claims encompass a subject using a therapeutic application and a manager/doctor that performs management of a clinical trial (i.e., provides a trial arm routine/function to the subject), wherein the subject and the clinical trial manager/doctor conduct the clinical trial (i.e., a clinical trial application) in cooperation. Likewise, but for the terminals and the server and the non-transitory CRM, the claims encompass the subject using the subject terminal to cooperate (i.e., execute a process/mode/function) with a clinical trial manager that conducts a clinical trial for a therapeutic application. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a doctor terminal (claim 1) and a subject terminal/terminal device having a mode setting unit and a clinical trial management server having a subject information input unit, a random assignment unit and an  (claims 1, 7, and 9) and a non-transitory CRM (claim 9) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the doctor terminal (claim 1) and the subject terminal/terminal device and the clinical trial management server (claims 1, 7, and 9) and the non-transitory CRM (claim 9) to perform the method (represented by claim 1) amount to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 2-6, 8, and 10-11 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical 
Claim(s) 2-6, 8, and 10-11 merely further describe(s) the additional element(s) of the subject terminal/terminal device, the clinical trial management server, and the presumably non-transitory therapeutic application program (see analysis, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2011/0307267) in view of Farooqi (US 2017/0364655).

Re. CLAIM 1, Young teaches a clinical trial system for a therapeutic application, comprising:
a subject terminal with which a subject uses a therapeutic application (The Examiner notes that [0010] describes a subject. [0052] teaches computing devices include clients for executing a clinical trial (therapeutic) system application. The Examiner interprets a first computing device as the subject computing device.); 
a doctor terminal that is used by a doctor (The Examiner notes [0010] describes a clinical investigator. The Examiner interprets a second computing device as the investigator computing device (a doctor terminal).); and 
a clinical trial management server that performs management of a clinical trial ([0003] teaches providing inventory management configurations for different clinical trials. [0165] teaches a collection of systems and/or sub-systems including a server/client machine (a clinical trial management server).) including:
a subject information input unit that inputs subject specifying information capable of specifying the subject (See Specification para. 0030. [0110] teaches a subject data input module receives personal data e.g. name and contact information (subject specifying information).), and assignment factor information to be referred to when assigning the subject to either a therapeutic group or a control group […] (See Specification para. 0030. [0109] teaches a trial runtime subsystem receives data of a subject from a trial site and enrolls (assigns) the subject. [0086] teaches assigning/randomizing the subject to an arm (either a therapeutic group or a control group); and transmitting to the randomization custom function (referring to… when assigning the subject) a randomization indicator (assignment factor information). See also Fig. 11, study arms.), 
a random assignment unit that randomly assigns the subject to either the therapeutic group or the control group so that a target distribution is in an appropriate distributed state on the basis of the assignment factor information input by the subject information input unit (Fig. 6 teaches assigning the subject/subject ID to an arm of the multi-arm clinical trial/Trial ID based on the Randomization Design. [0063] teaches randomization also implements an arm and arm-subject ratio module (so that a target distribution is in an appropriate distributed state). See also Fig. 14B and [0153].), and
an assignment information transmission unit that directly or indirectly transmits assignment information indicating an assignment result to either the therapeutic group or the control group by the random assignment unit […] (Fig. 6 teaches transmitting randomization indicator (assignment factor information) to the electronic data capture (EDC) system indicating that Subject ID is randomized in the multi-arm clinical trial. [0084] teaches the randomizer receives randomization data (assignment information) e.g. trial ID, site ID, subject ID, state of the subject ID. Fig. 11 shows randomization data (assignment information) for the design of Balance Study 1. Fig. 18 shows Balance Study 1 with at least one assigned study arm (assignment result). The Examiner notes it is not understood what “directly” or “indirectly” entails, but interprets one of these as necessarily being met.), and
(The Examiner interprets the first computing device as the subject computing device.), including a therapeutic application that supports improvement of a lifestyle of the subject ([0052] teaches computing devices include clients for executing a clinical trial (therapeutic) system application) through
performing a predetermined analysis on the basis of information inputted by the subject at any time (Fig. 12 and [0069] teaches setting up the randomization design and simulation for simulation (a predefined analysis). Fig. 9 and [0140, 0142] teaches input requirements for randomization including subject information. The Examiner interprets the subject as inputting subject information at some time prior to running the simulation.), 
outputting a message relating to predetermined advice (Fig. 8 teaches a Dispense process 800, units of Articles for Treatment, inventory metrics for a Site ID, and transmitting a message (predetermined advice) when there is insufficient inventory of units of Articles for Treatment. Fig. 22 teaches Article Types: Demophyne 10 mg and Aspirin 10 mg. The Examiner notes the Specification does not describe what predetermined advice entails. [0125, 0139] teaches the message is transmitted to the shipper manager 113; that the trial site notifies the shipper manager or trial planner. Fig. 9 and [0012] teaches an integrated electronic data capture (EDC) system; the trial site EDC; and receiving information concerning enrolled subjects and medication administration. See also Fig. 1. The Examiner notes it is unclear what the relation entails.), and 
(The Examiner interprets the Dispense process 800 (predetermined process) as executed by the computing devices and/or server/client machine, i.e., the system/subsystems of Fig. 1. The Examiner interprets the subject as participating in compliance with Dispense process 800, e.g. step 812, 814.), and 
which has: 
a first mode providing an actual therapeutic function for carrying out the content for which a disease therapeutic effect through improvement of the lifestyle of the subject is actually expected (Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes) including an assigned study arm active group, i.e., Demophyne 10 mg (a first mode). Fig. 15 teaches article type Demophyne 10 mg. Fig. 8 and [0112] teaches dispensation of one or more articles, e.g. Demophyne 10 mg (providing an actual therapeutic function) can be triggered by the trial site via user-initiated input.); and
a second mode for providing a placebo-therapeutic function for carrying out the content for which the disease therapeutic effect through improvement of the lifestyle of the subject is not expected (Fig. 18 also teaches an assigned study arm control group (a second mode). Fig. 15 teaches article type Aspirin 10 mg. Fig. 8 and [0112] teaches dispensation of one or more articles, e.g. Aspirin 10 mg (providing an actual placebo-therapeutic function) can be triggered by the trial site via user-initiated input.), 
(see previous citations. See Dispense process 800.), and
the subject terminal including a mode setting unit that […] the first mode or the second mode on the basis of the assignment information transmitted from […] ([0010, 0052] teaches the subject’s computing device communicating via a network to transmit and receive information concerning the clinical trial. See also Fig. 1. Fig. 6 and Fig. 11 teach a Randomization Design. The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Fig. 9 teaches randomization data is transmitted to the RTSM system/server subsystem.)

Young may not explicitly teach assigning from the doctor terminal, but
Young does teach an investigator (doctor) [0010]; computing devices including clients for executing a clinical trial system application [0052]; and user-initiated assignment/randomization of the subject/subject ID to an arm/arm ID of the clinical trial/Trial ID [0129, 0142].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the investigator with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very 
	
Young may not explicitly teach transmitting assignment information to the subject terminal, i.e., transmitting assignment information from the clinical trial management server, but
Young does teach transmitting to the subject terminal from the server (Fig. 11 shows a web page with randomization data (assignment information). [0052] teaches computing devices receive information concerning the clinical trial. [0057] teaches the trial planner maintains user access authorizations. The Examiner interprets the subject as having authorization to view randomization data (assignment information).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the receiving means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Young may not teach the subject terminal sets the therapeutic application to either […].
	Farooqi teaches sets the therapeutic application to either […] (Abstract teaches monitoring adherence of a healthcare recipient (Young’s subject) to a healthcare plan e.g. a medication regimen (one of Young’s study arms); incorporating received personalized prescription (one of Young’s study arm treatments) for the healthcare recipient into a healthcare (therapeutic) mobile application that a healthcare recipient device can access via the communication network. [0036] teaches “pre-coded prescription components”: pre-written computer program code encapsulated to perform predefined functions corresponding to a prescription of a healthcare plan. The Examiner interprets Farooqi’s pre-coded prescription components as Young’s study arms (modes). Abstract also teaches updating the personalized prescription based on configuration parameters received from the healthcare mobile application on the healthcare recipient device. The Examiner interprets receiving configuration parameters as setting the healthcare mobile application mode.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the pre-coded prescription components of Farooqi to select a pre-coded prescription component and update the healthcare recipient’s device and to use this information as part of the distributed clinical trial system as taught by Young, with the motivation of improving the monitoring of the healthcare recipient’s adherence to the dynamically updated personalized prescription and providing configurability, reusability and integration of randomization configurations (see Farooqi at Abstract; and Young at para. 0003).

Re. CLAIM 2, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 1, further comprising:
the clinical trial management server further includes,
an authentication information issuing unit that issues authentication information to be input when the subject uses the therapeutic application (Young [0055] teaches the trial administration system/server subsystem authenticates users during setup. Young [0057] teaches the user setup module sets up a user with a username and password (authentication information). The Examiner interprets the user as using the username and password.), and
an authentication processing unit that authenticates validity of input information transmitted from the subject terminal by using the authentication information issued by the authentication information issuing unit (Young [0055] teaches the trial administration system/server subsystem authenticates the users (authenticates validity of input information). The Examiner interprets the subject’s computing device as transmitting the username and password to the trial administration system/server subsystem.),
the assignment information transmission unit transmits the assignment information with respect to […] for which authentication by the authentication processing unit is performed (Young Fig. 11 shows randomization data (assignment information). Young [0052] teaches computing devices receive information concerning the clinical trial. Young [0055] teaches an authenticated user can access certain resources e.g. systems and/or subsystems. The Examiner interprets the server subsystem as authorizing access to randomization data for a respective user’s computing device (with respect to) based on username and password input and set user authorizations.),
the subject terminal further includes,
a to-be-authenticated unit that receives authentication of the clinical trial management server by using the authentication information issued by the authentication information issuing unit (The Examiner interprets the subject’s computing device transmitting the username and password to be authenticated (receive authentication) by the trial administration system/server subsystem.), and
the mode setting unit sets the therapeutic application to either the first mode or the second mode on the basis of the assignment information transmitted […] after authentication by the to-be-authenticated unit (The Examiner interprets the subject/user computing device accessing information after authentication. Young Fig. 6 and 11 teach a Randomization Design. Young Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes); assigned study arm Demophyne 10 mg (a first mode); and assigned study arm control group (a second mode). The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Young Fig. 9 teaches randomization data is transmitted to the RTSM system/server subsystem. Farooqi Abstract teaches the healthcare recipient device (Young’s subject’s computing device) receives configuration parameters that update the personalized prescription (one of Young’s study arm treatments). The Examiner interprets Farooqi’s healthcare recipient device’s received configuration parameters as setting the mode of Young’s application.)

Young may not explicitly teach with respect to the subject terminal, but
Young does teach the subject terminal ([0010] teaches the subject. [0052] teaches a computing device, i.e., the subject’s computing device, receives information concerning the clinical trial.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the receiving means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Young may not explicitly teach transmitting assignment information from the clinical trial management server, but
Young does teach transmitting from the clinical trial management server ([0052] teaches the user/subject computing device receives information concerning the clinical trial. [0165] teaches a computer system/communication network including a server and computing devices.)
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the randomization data (i.e., assignment information) with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the randomization data for the transmitted information. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 3, the subject matter of claim 3 is essentially a recitation from claim 2, which is technically corresponding to claim 2. Since claim 3 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. The Examiner interprets “after authentication” of claim 2 as including each and every successful authentication, e.g. the “first authentication” recited in claim 3. The Examiner notes the number of authentications depends on the number of times the user successfully provides their username and password inputs.

Re. CLAIM 4, the subject matter of claim 4 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 2. Since claim 4 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2. Further, the Examiner notes that “a first clinical trial management server” and “a second clinical trial management server” are non-functional 
Young/Farooqi may not explicitly teach the clinical trial management server includes a first clinical trial management server and a second clinical trial management server. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The functions described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the server of Young teaches the functions of claim 4 in analogous claims 1 and 2 from which claim 4 depends, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the server of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 5, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 4, further comprising: the first clinical trial management server further includes 
a subject secret information issuing unit issues subject secret information associated with the subject specifying information (The Specification (at pg. 46, para. 0093) describes subject secret information e.g. a subject number that is different from the subject specifying information. Young Abstract and [0011] teaches the system receives a subject identifier (subject secret information) that indicates a subject from an electronic data capture (EDC) system. The Examiner interprets the EDC system as a server subsystem. Young [0110] teaches receiving data associated with the subject, including personal data (subject specifying information). The Examiner interprets the subject identifier as associated with the personal data. The Examiner notes “the first clinical trial management server” and “the second clinical trial management server” as labels for parts of the clinical trial management server.), and
the authentication information issuing unit of the second clinical trial management server receives the subject secret information from the first clinical trial management server, and issues […] in association with the subject secret information (Young [0019] teaches a processor receives the subject identifier (subject secret information) from the EDC system. Young [0056] teaches the trial administration system authenticates the users (issues authentication information); and a user database. Young Fig. 9 teaches adding (issuing) a new record in association with the subject identifier. The Examiner interprets the server including the processor, the EDC system, and the trial administration system.)

Young may not teach issues the authentication information in association with the subject identifier.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of usernames, passwords, and/or user 

Re. CLAIM 6, Young/Farooqi teaches the clinical trial system for a therapeutic application according to claim 5, further comprising:
the second clinical trial management server further includes a subject secret information transmission unit that transmits the subject secret information to the […] terminal after validity of input information transmitted from the subject terminal is authenticated by the authentication processing unit (Young [0055] teaches authenticating users (validity of input information transmitted from the subject terminal) for a user to access trials and resources. Young Fig. 18 teaches a web page displaying a subject identifier (subject secret information). Young [0052] teaches a computing device receiving information and displaying a web page (transmitting… to the… terminal).),
the subject terminal further includes an assignment information inquiry unit that transmits the subject secret information received from the second clinical trial management server to the first clinical trial management server, and acquires assignment information corresponding to the subject secret information (Young [0019] teaches a processor receives the subject identifier (subject secret information) from the EDC system. Young Fig. 6 teaches storing the subject identifier. The Examiner interprets the processor transmitting the received subject identifier. Young Fig. 6 also teaches (the processor) receiving randomization data (assignment information) including subject identifier (corresponding to the subject secret information).),
the assignment information transmission unit of the clinical trial management server transmits the assignment information with respect to the […] terminal that is a transmission source of the subject secret information (Young Fig. 6 teaches randomization data (assignment information) e.g. Trial ID, Site ID, Subject ID; and (the processor) storing/transmitting randomization data. Young [0052] teaches a computing device transmitting/receiving information concerning the clinical trial. The Examiner interprets subject identifiers as information concerning the clinical trial.), and
the mode setting unit of the subject terminal sets the therapeutic application to either the first mode or the second mode on the basis of the assignment information acquired by the assignment information inquiry unit (Young Fig. 6 and 11 teach a Randomization Design (that sets the therapeutic application). Young Fig. 18 teaches Sites and Subjects data including: assigned study arms (modes); assigned study arm Demophyne 10 mg (a first mode); and assigned study arm control group (a second mode). The Examiner interprets the Sites and Subject data and the Randomization Design as based on randomization data (assignment information). Young Fig. 9 teaches randomization data is transmitted/acquired to/by RTSM system/server subsystem. Farooqi Abstract teaches the healthcare recipient device (Young’s subject’s computing device) receives configuration parameters that update the personalized prescription (one of Young’s study arm treatments). The Examiner interprets Farooqi’s healthcare recipient device’s received configuration parameters as setting the mode of Young’s application.)

Young does not explicitly teach receiving and/or transmitting information to/from the subject terminal.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the subject’s computing device with teaching of Young since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the subject’s computing device for the information receiving and/or transmitting means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re. CLAIM 7, the subject matter of claim 2 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 2. Since claim 7 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2.

Re. CLAIM 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claims 2 and 6. Since claim 8 is analogous to claims 2 and 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 2 and 6. The Examiner notes Claim 8 recites the functions of the terminal device of claim 6 receiving/transmitting information to/from the server of claim 6 and is amended to recite a claim limitation of receiving authentication, which is found in claim 2.

Re. CLAIM 9, the subject matter of claim 9 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 2. Since claim 9 is analogous to claims 1 and 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 2. Further, Young Fig. 23 and para. 0018 teaches a machine-readable storage medium having instructions; and para. 0168 teaches an application specific integrated circuit or hardware device(s).

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a manufacture, which is technically corresponding to claims 5 and 6. Since claim 10 is analogous to claims 5 and 6, it is similarly analyzed and rejected in a manner consistent Further, Young Fig. 23 and para. 0018 teaches a machine-readable storage medium having instructions; and para. 0168 teaches an application specific integrated circuit or hardware device(s).

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claims 3 and 4. Since claim 11 is analogous to claims 3 and 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 3 and 4.

Response to Applicant
Claim Objections
Regarding the objection(s) to Claims 1-11, the Applicant has amended the claims to overcome some of the previous claim objections; however, some claim objections remain.

Rejections under 35 U.S.C. §112
Regarding the rejection of Claims 1-11, the Applicant has amended the claims to overcome the previous indefiniteness rejections; however, new issues of indefiniteness have been issued based upon amended portion(s) of the independent claims. The Examiner notes a written description rejection has also been issued for the “predetermined analysis” and “predetermined process” since the metes and bounds of these are not clear in light of the Specification.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-11, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 
Applicant argues:
“The first reason is that [the invention] represents a technical solution to a technical problem. Smart phone devices can have an application for medical treatments, but under certain laws that application must be subject to clinical trials to verify the application's effectiveness. The technical problem is that clinical trial requirements were designed for drugs, not smart phone apps. For drugs, the trial would either dispense the drug or placebo according to establish[ed] norms of randomness and double blindness. For smart phone apps, one would have to dispense either a “real” app or a “placebo” app, but the methodology for the same lacks the double blindness needs for proper clinical testing” (emphasis added) (Remarks, pg. 9-10). Applicant refers the Examiner to the Specification at [0002]-[0012].
Regarding (a), the Examiner respectfully disagrees. The Examiner submits that the problem addressed by the invention is a medical one, not a technical one, as explained here. See also Regarding (c). The Examiner respectfully submits that the clinical trial management server, computer terminals, and non-transitory CRM amount to mere instructions to apply 
Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. MPEP 2106.04(d)(1). The Examiner submits that the computer and/or computer components are recited at a high level of generality such that these are generic computer components. The use of these generic computer components for performing the steps of the identified abstract idea, as currently drafted, do not provide an improvement within the meaning of that word. There is no physical improvement to the computer components; for example, the subject terminal is not made to physically run faster, utilize fewer resources, or operate more efficiently. There is no described improvement to the subject terminal, and the other technologies claimed do not appear to be improved within the meaning of a technological improvement. 
Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.
  
“The technical solution is to provide a therapeutic application that has two modes of operation - a first mode with the "real" app and a second mode with 
Regarding (b), the Examiner respectfully disagrees. This is a medical solution (i.e., providing clinical trial instructions for a double-blinded clinical trial) applied using general computer and or general computer components. See Regarding (a). The Examiner submits that utilizing a computer to perform an abstract idea in a faster or more accurate manner (e.g., delivering instructions via a third-party mediator service) is utilizing a computer for what it was designed to do and is insufficient to provide a practical application or significantly more. See Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. See Regarding (c).

“Neither the doctor nor the patient knows which mode was selected, thus ensuring double blindness” (Remarks, pg. 10).
Regarding (c), the Examiner respectfully submits that applying the judicial exception (managing personal behavior or interactions between people) using general computer components (e.g. computer terminals, a server) does not provide a practical application or significantly more. For managing personal behavior, the subject has their behavior 
“The invention this is… more than an abstract concept” (Remarks, pg. 10).
Regarding (d), the Examiner respectfully submits that the judicial exception is not integrated into a practical application, and the additional elements, alone or in combination, do not provide significantly more than the judicial exception.
“the invention supports another technical field” (Remarks, pg. 10).
Regarding (e), the Examiner respectfully submits that the additional elements, alone or in combination, are recited in such a way that recites well-understood, routine, conventional activities in a relevant field such that these additional element do not provide significantly more (see Regarding (a) and MPEP 2106.07(a).)

Regarding the rejection of Claims 2-11, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.


Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-11, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“These features are neither taught nor suggested by the applied art.” (Remarks, pg. 10).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Young and Farooqi teach and/or render obvious the current claim elements. Young Fig. 6 & 11 teaches trial arm assignments (i.e., modes) for active and control groups (i.e., that provide actual therapeutic function through the associated Dispense 800 process). Farooqi at Abstract teaches setting a mode by updating a personalized prescription (i.e., Young’s arm assignment article type) based on configuration parameters (i.e., settings) received from the healthcare mobile application (Young’s clinical trial system application) on the healthcare recipient device (i.e., Young’s subject’s computing device). The Examiner submits that the Specification does not disclose a special definition for modes.
“Farooqi does not describe the recited two modes” (Remarks, pg. 11).
Regarding (b), in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
“this methodology provides randomness and double blindness for clinical trial of an app as a medical device. Farooqi does not describe… the selection methodology” (Remarks, pg. 11).
Regarding (c), in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the selection methodology of providing a random and double-blind process) are not recited in the rejected claim(s). For example, the word “double-blind” is not recited in the claims. The Examiner notes that “an app” cannot be treated under subject matter eligibility analysis as “a medical device”. Perhaps this argued feature is the predetermined process recited currently in the claims? Although the claims are interpreted in light of the Specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also 112a rejection. 

Regarding the rejection of Claims 2-11, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626